UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-03835 Value Line Centurion Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/13 is included with this Form. ■ Value Line Centurion Fund, Inc. Schedule of Investments March 31, 2013 (Unaudited) Shares Value Common Stocks — 94.6% Consumer Discretionary — 15.0% AutoZone, Inc. * $ BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) (1) Buffalo Wild Wings, Inc. * Darden Restaurants, Inc. Deckers Outdoor Corp. * (1) Dick’s Sporting Goods, Inc. Domino’s Pizza, Inc. Genuine Parts Co. Gildan Activewear, Inc. LKQ Corp. * McDonald’s Corp. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Panera Bread Co. Class A * Penn National Gaming, Inc. * PVH Corp. Starbucks Corp. TJX Companies, Inc. (The) VF Corp. Wolverine World Wide, Inc. (1) Wynn Resorts Ltd. Yum! Brands, Inc. Consumer Staples — 10.9% Boston Beer Co., Inc. (The) Class A * (1) British American Tobacco PLC ADR (1) Bunge Ltd. Casey’s General Stores, Inc. Church & Dwight Co., Inc. Costco Wholesale Corp. Energizer Holdings, Inc. Flowers Foods, Inc. General Mills, Inc. Harris Teeter Supermarkets, Inc. Herbalife Ltd. (1) Hormel Foods Corp. Ingredion, Inc. J&J Snack Foods Corp. PepsiCo, Inc. Reynolds American, Inc. Whole Foods Market, Inc. Energy — 1.5% Core Laboratories N.V. Enbridge, Inc. (1) Noble Energy, Inc. Shares Value Financials — 5.4% Affiliated Managers Group, Inc. * $ AFLAC, Inc. American Tower Corp. REIT Axis Capital Holdings Ltd. Bank of Montreal BlackRock, Inc. Camden Property Trust REIT M&T Bank Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. Health Care — 13.3% Alexion Pharmaceuticals, Inc. * Allergan, Inc. C.R. Bard, Inc. Catamaran Corp. * Cerner Corp. * Computer Programs & Systems, Inc. DaVita HealthCare Partners, Inc. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Express Scripts Holding Co. * Henry Schein, Inc. * IDEXX Laboratories, Inc. * Intuitive Surgical, Inc. * Mednax, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. Volcano Corp. * 1 ■ Value Line Centurion Fund, Inc. Schedule of Investments March 31, 2013 (Unaudited) Shares Value Industrials — 24.8% Acuity Brands, Inc. $ AMETEK, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Canadian Pacific Railway Ltd. (1) Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. PLC Esterline Technologies Corp. * Fastenal Co. FedEx Corp. Graco, Inc. HEICO Corp. IDEX Corp. IHS, Inc. Class A * Iron Mountain, Inc. ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern Kirby Corp. * L-3 Communications Holdings, Inc. Middleby Corp. (The) * Parker Hannifin Corp. Precision Castparts Corp. Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) Union Pacific Corp. United Technologies Corp. Valmont Industries, Inc. W.W. Grainger, Inc. Wabtec Corp. Waste Connections, Inc. Shares Value Information Technology — 9.2% Accenture PLC Class A $ Alliance Data Systems Corp. * Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Cognizant Technology Solutions Corp. Class A * Equinix, Inc. * Fiserv, Inc. * MasterCard, Inc. Class A MICROS Systems, Inc. * Open Text Corp. * (1) Salesforce.com, Inc. * WEX, Inc. * Materials — 11.5% Airgas, Inc. Albemarle Corp. Ball Corp. CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. Ecolab, Inc. FMC Corp. NewMarket Corp. Packaging Corp. of America Praxair, Inc. Scotts Miracle-Gro Co. (The) Class A Sherwin-Williams Co. (The) Sigma-Aldrich Corp. Silgan Holdings, Inc. Valspar Corp. (The) Telecommunication Services — 0.8% Crown Castle International Corp. * Utilities — 2.2% ITC Holdings Corp. ONEOK, Inc. Questar Corp. Wisconsin Energy Corp. Total Common Stocks (Cost $80,503,058) 2 ■ Value Line Centurion Fund, Inc. Schedule of Investments March 31, 2013 (Unaudited) Principal Amount Value Short-Term Investments — 7.5% Repurchase Agreements — 4.4% $ With Morgan Stanley, 0.15%, dated 03/28/13, due 04/01/13, delivery value $6,200,103 (collateralized by $6,215,000 U.S. Treasury Notes 1.000% due 03/31/17, with a value of $ Investments of Cash Collateral for Securities on Loan — 3.1% Joint Repurchase Agreements — 3.1% Joint Repurchase Agreement with Morgan Stanley, 0.17%, dated 03/28/13, due 04/01/13, delivery value $1,095,408 (collateralized by $1,117,298 U.S. Treasury Note 2.500% due 03/31/15, with a value of $1,104,306) Joint Repurchase Agreement with Barclays, 0.15%, dated 03/28/13, due 04/01/13, delivery value $1,997,504 (collateralized by $2,037,421 U.S. Treasury Note 0.500% due 07/31/17, with a value of $2,035,839) Joint Repurchase Agreement with Credit Suisse First Boston, 0.18%, dated 03/28/13, due 04/01/13, delivery value $1,288,717 (collateralized by $1,314,497 U.S. Treasury Note 0.625% due 09/30/17, with a value of $1,310,464) Total Investments of Cash Collateral for Securities on Loan (Cost $4,381,550) Total Short-Term Investments (Cost $10,581,550) Total Investments — 102.1% (Cost $91,084,608) Excess Of Liabilities Over Cash And Other Assets — (2.1%) Net Assets (2) —100.0% $ Net Asset Value Per Outstanding Share ($141,122,854 ÷ 8,877,243 shares outstanding) $ * Non-income producing. A portion or all of the security was held on loan. As of March 31, 2013, the market value of the securities on loan was $4,139,978. For federal income tax purposes, the aggregate cost was $91,084,608, aggregate gross unrealized appreciation was $53,350,528, aggregate gross unrealized depreciation was $299,982 and the net unrealized appreciation was $53,050,546. ADR American Depositary Receipt. REIT Real Estate Investment Trust. 3 The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of March 31, 2013: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
